DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-20) in the reply filed on 12/29/20 is acknowledged.  It is acknowledged that non-elected invention (claims 1-8) has been cancelled.  Further, “1-9 (cancelled) (see under the heading “listing of claims” (page 1, paragraph 2)) should be: --“1-8 (cancelled)”--, since non-elected invention I only directed to claims 1-8.
An O.A. on the merits of claims 9-20 as follows:

Specification
The abstract of the invention should be updated to method to which the claims directed to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al (US 7863760).
Daniels et al discloses the claimed  method of producing a large quantity of printed circuit boards, the method comprising:
	conveying with a first mechanical conveyor a plurality of mounts (see conductive/LED chips d, u) along a production line (as left to right of the below Fig. 2); 	
	
    PNG
    media_image1.png
    541
    755
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    483
    649
    media_image2.png
    Greyscale


	physically applying from a first roll of a first plurality of circuit components n/p one or more first circuit components to at least one of the one or more first printed circuit traces (conductive tape strip) on each mount LED as the mount LED is conveyed along the production line to produce the large quantity of printed circuit boards (see stage 5 of the production line of Fig. 110). 
	Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing date of the invention to utilize the combination process as discloses in various embodiments teaching above in order to form a device which meet manufacturing and/or application configuration requirements 
	Limitations of claims 15-16 are also met as same rationale above where items can be obtain by different method/process (see various embodiments such as Figs. 11-12 where  item has curvature surface).

	Allowable Subject Matter
Claims 10-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt